Citation Nr: 0524278
Decision Date: 09/02/05	Archive Date: 11/10/05

Citation Nr: 0524278	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-21 754	)	DATE SEP 02 2005
	)

	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUESS

Entitlement to recognition as a veteran for Department of 
Veterans Affairs (VA) benefits. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The appellant claims service in the Philippines during World 
War II.

This case was brought on appeal to the Board of Veterans 
Appeals (the Board) from the VA Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appellant provided testimony before a Veterans Law Judge 
at a hearing held via videoconferencing in January 2004; a 
transcript is of record.  At that time, the appellant 
provided copies of numerous documents.  

The Board remanded the case in February 2004; development was 
undertaken and the case was returned to the Board.

On July 22, 2005, the Board issued a decision in the case.

Subsequently, as identified in a letter from the appellant's 
representative in July 2005, the veteran was noted to have 
previously requested a post-remand personal hearing; that 
request was contained in a memorandum which had been received 
by the Washington RO on June 28, 2005.  This hearing had, of 
course, not been held.

The appellant's representative noted that in view of the 
failure to hold the hearing, 
the July 2005 decision of the Board had to be vacated.  


REASONS AND BASES FOR VACATING DECISION

Failure to afford the veteran a hearing is indeed tantamount 
to a denial of due process.  

Since the Board decision of July 22, 2005 was rendered 
without benefit of that memorandum, and thus, even 
acknowledgement of the request for a hearing that predated 
the date of the Board decision, it appears that this 
inadvertent error of a procedural nature may constitute, on 
its face, a denial of due process.  See, in particular, 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 19.7(a), 
20.904(2004).

Accordingly, the Board vacates the July 22, 2005 decision.


ORDER

The Board's July 22, 2005 decision, which denied entitlement 
to recognition as a veteran for VA benefits, is hereby 
vacated.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

Citation Nr: 0520135	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-21 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as a veteran for Department of 
Veterans Affairs benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION


The appellant claims service in the Philippines during World 
War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of January 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines.  In the decision letter, the RO 
concluded that the appellant did not have service which would 
qualify him for VA benefits.

A hearing was held at the Board in Washington, DC in January 
2004.  The Board remanded the case for additional development 
in February 2004.  The requested actions have since been 
completed, and the case has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolution 
of the appeal has been obtained.

2.  The appellant did not have active service in the United 
States Armed Forces, to include service as a member of the 
Philippine Commonwealth Army, with the Philippine Scouts, or 
with the recognized guerillas, in the service of the United 
States Armed Forces.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a veteran 
for VA benefits purposes are not met.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. §§ 3.40, 3.41, 3.203 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist in the development of 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
VCAA regulations.  The Board finds that the VA's duties under 
the law and implementing regulations have been fulfilled.  In 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005), the Court held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports to the claim.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statement of the case (SSOCs) and letters sent 
to the appellant informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOC and SSOC included 
summaries of the evidence which had been obtained and 
considered.  The communications, such as a letter from the RO 
dated in May 2004 advised the appellant of the evidence need 
to substantiate the claim as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
from the RO specifically advised him to submit any proof of 
his military service which had not already been submitted.  
Thus, the fourth element is satisfied.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the statements from the 
National Personnel Records Center denying record of 
appellant's service.  The appellant had a hearing.  For the 
reasons stated above, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  The Board finds that the 
evidence of record provides sufficient information to 
adequately evaluate the appellant's claim for entitlement to 
VA benefits.  Therefore, no further assistance to the 
appellant with the development of evidence is required.

Moreover, the VCAA is not applicable to matters in which the 
law, and not the evidence, is dispositive.  See e.g. Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); VA O.C.G. Prec. Op. 
No. 5 (June 23, 2004).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001).  

This case turns on whether the appellant had qualifying 
service.  Because the appellant is not considered a 
"veteran', he is not entitled to VCAA-related assistance and 
notification.  Absent any evidence from the appellant 
indicating otherwise, there is no need to further attempt to 
confirm the negative certifications already obtained from the 
service department.  As the law is dispositive in this case, 
the VCAA is not applicable.

In the circumstances of this case, a remand would serve no 
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided.

II.  Factual Background

The appellant asserts that he had service during World War 
II.  In support of his claim he has submitted various 
affidavits which are to the effect that he had service during 
World War II.  For example, an affidavit dated in January 
1982 from Teodorico P. Almuete indicates that he was a USAFFE 
officer and guerilla organizer and he recalled inducting the 
appellant into a guerilla outfit on November 1, 1943.  The 
appellant has also submitted documents which he asserts are 
contemporaneous service documents from during World War II 
which he believes demonstrate that he was in service.  For 
example, a record dated February 15, 1945, purportedly from 
the USAFFE Luzon Guerilla Army Forces, bears the heading 
"Patrol Duty" and lists several individual's names, 
including that of the appellant.  Similarly, a roster of 
officers and men which is undated also contains the 
appellant's name.    

In November 2002, the RO requested verification of the 
claimed service.  In December 2002, the National Personnel 
Records Center certified that the "Subject has no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces."  

In January 2004, the appellant testified that he was in a 
Philippine Guerilla unit which was activated in 1944 during 
World War II.  He asserts that the unit was subsequently 
attached to the United States Army in March 1945.  He 
reported that his unit was under the command of an officer 
who in turn was under he command of an officer in the United 
States Army.  

The Board remanded the case in February 2004 for the purpose 
of having the RO make another attempt at obtaining 
verification of the claimed service.  Subsequently, in 
February 2005, the NPRC again reported that "Subject has no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces."  

III.  Criteria

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran.  The term "veteran" is defined in 
38 U.S.C.A. § 101(2) as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
Under 38 C.F.R. §§ 3.40 and 3.41, certain service with the 
Commonwealth Army of the Philippines, with the Philippine 
Scouts, and guerilla service is included for VA benefits 
purposes.

Under 38 C.F.R. § 3.203(a), the VA may only accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department, if the evidence meets the 
following conditions:
(1) The evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy is issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and
(2) The document contains needed information as to length, 
time and character of service; and
(3) In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203 (a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. 
§ 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is 
a prerogative of the service department, and the VA has no 
authority to amend or change their decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by a United States service department verifying 
or denying a person's service are binding and conclusive upon 
the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

IV.  Analysis

The appellant has submitted documents in support of his claim 
that he had service during World War II.  However, none of 
the documents was a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge issued by a United States service department.  In 
addition, the VA is unable to substantiate whether the 
documents are genuine with accurate information.  Therefore, 
they do not meet the criteria set forth under 38 C.F.R. 
§ 3.203(a).

In December 2002 and again in February 2005, the service 
department, through the NPRC, specifically determined that 
the appellant had "no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces."  The Board finds 
that the service department's determination that the 
appellant did not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces, is binding on the 
VA.  Accordingly, there is no basis to recognize the 
appellant as a veteran for VA benefits purposes.


ORDER

Entitlement to recognition as a veteran for VA benefits 
purposes is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



